 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.3
 

 

 
TRADEMARK SECURITY AGREEMENT


This TRADEMARK SECURITY AGREEMENT (this “Agreement”), entered into as of the 6th
day of August 2009, by and between THE OLD EVANGELINE DOWNS, L.L.C., a Louisiana
limited liability company (“Pledgor”), and WELLS FARGO FOOTHILL, INC., a
California corporation, as agent for the Lenders (as defined in the hereinafter
defined Loan Agreement) (“Agent”).


W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Loan and Security Agreement dated as of June
16, 2004 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among Pledgor and Diamond Jo, LLC (formerly
known as Peninsula Gaming Company, LLC), a Delaware limited liability company,
as borrowers (collectively, “Borrowers”), the Lenders and Agent, the Lender
Group has agreed to extend credit to Borrowers from time to time pursuant to the
terms and conditions thereof; and


WHEREAS, it is a condition precedent to the extension of credit under the Loan
Agreement that Pledgor shall have granted the security interest contemplated by
this Agreement;


NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           The Loan Agreement and the terms and provisions thereof are hereby
incorporated herein in their entirety by this reference thereto.  Capitalized
terms not otherwise defined herein shall have the meanings ascribed to those
terms in the Loan Agreement.
 
2.           To secure the complete and timely payment, performance and
satisfaction of (a) all covenants, agreements and liabilities of the Borrowers
under the Loan Documents and all now existing or hereafter arising Obligations
(including, without limitation, any interest, fees and other charges in respect
of the Loan Agreement and the other Loan Documents that would accrue but for the
filing of an Insolvency Proceeding with respect to any Borrower, regardless of
whether such claim is allowed in such Insolvency Proceeding, but excluding the
FF&E Obligations), and (b) the obligations of Pledgor arising from this
Agreement and any other Loan Document to which Pledgor is a party (items (a) and
(b) above are hereinafter referred to as the “Secured Obligations”), Pledgor
hereby grants to Agent, for the benefit of the Lender Group, a security interest
in, as and by way of a first mortgage and security interest having priority over
all other security interests, with power of sale to the extent permitted by
applicable law, all of Pledgor's right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired:  (a) all
trademarks, trade names, corporate names, business names, trade styles, service
marks, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and
 


 


LEGAL_US_W # 62394995.2
 
 

--------------------------------------------------------------------------------

 
 
general intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith in the United States, Canada or any other country, including all
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, Canada
or any State, Province or Territory thereof, or any other country or any
political subdivision thereof, including, without limitation, those listed on
Schedule 1 attached hereto and made a part hereof, and (i) all renewals thereof,
(ii) all income, royalties, damages and payments now and hereafter due and/or
payable under and with respect thereto, including, without limitation, payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements or dilutions thereof, (iii) the right to sue
for past, present and future infringements and dilutions thereof, (iv) the
goodwill of Pledgor's business symbolized by the foregoing and connected
therewith, and (v) all of Pledgor's rights corresponding thereto throughout the
world (all of the foregoing trademarks, trade names, registered trademarks and
trademark applications, service marks, registered service marks and service mark
applications, together with the items described in clauses (i)-(v) in this
paragraph 2(a), are sometimes hereinafter individually and/or collectively
referred to as the "Trademarks"); and (b) all proceeds of any and all of the
foregoing, including, without limitation, license royalties and proceeds of
infringement suits.
 
3.           Pledgor agrees that it will not, without Agent’s prior written
consent, enter into any agreement, including, without limitation, any license
agreement, which is inconsistent with this Agreement, and Pledgor further agrees
that it will not take any action, and will use its best efforts not to permit
any action to be taken by others subject to its control, including, without
limitation, licensees, or fail to take any commercially reasonable action, which
would in any material respect affect the validity or enforcement of the rights
transferred to Agent under this Agreement or the rights associated with the
Trademarks.
 
4.           Pledgor represents and warrants that, from and after the date
hereof, (a) the Trademarks listed on Schedule 1 are all of the trademarks, trade
names, corporate names (other than the legal name of Pledgor), business names,
trade styles, service marks, logos, other source or business identifiers, prints
and labels on which any of the foregoing have appeared or appear, designs and
general intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith in which Pledgor now has any right, title or interest, and (b) the
Trademarks have not been adjudged invalid or unenforceable, and Pledgor is the
legal and beneficial owner of the Trademarks free and clear of all liens, claims
or security interests other than (i) the lien of Agent, (ii) the lien in favor
of the Collateral Agent securing the Indenture Documents (as defined in the
Intercreditor Agreement), provided such lien of the Collateral Agent is subject
to the Intercreditor Agreement at all times, and (iii) the Liens described in
clauses (b), (d) and (i) of the definition of Permitted Liens.  If, prior to the
termination of this Agreement, Pledgor shall obtain rights to any new
trademarks, trade names, corporate names, business names, trade styles, service
marks, logos, other source or business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs or general intangibles of
like nature (whether
 


 


LEGAL_US_W # 62394995.2
 
 

--------------------------------------------------------------------------------

 
 
registered or unregistered), any registrations and recordings thereof, or any
applications in connection therewith, the provisions of paragraph 2 above shall
automatically apply thereto.  Pledgor shall give to Agent prompt written notice
of events described in the preceding sentence promptly after the occurrence
thereof.  Pledgor authorizes Agent to modify this Agreement by amending Schedule
1 to include any future trademarks, trade names, corporate names, business
names, trade styles, service marks, logos, other source or business identifiers,
prints and labels on which any of the foregoing have appeared or appear, designs
and general intangibles of like nature (whether registered or unregistered), all
registrations and recordings thereof, and all applications in connection
therewith which are or may become Trademarks hereunder and to record such
modifications (or notice thereof) in the United States Patent and Trademark
Office or with other applicable recording office at the expense of
Pledgor.  Pledgor agrees to execute any and all instruments (including
individual conditional assignments or security agreements) necessary to confirm
such amendment or to enable such recording.
 
5.             Pledgor agrees, except to the extent such action would not result
in a Material Adverse Change,  not to abandon any Trademark without the prior
written consent of Agent, and  to take all action necessary to maintain in force
any registration of the Trademarks, in the United States Patent and Trademark
Office and in any other jurisdiction in which it is registered, including
(without limitation) any filing, to the extent permitted and authorized by law,
of any declarations under Sections 8 of the Trademark Act of 1946 (Lanham Act)
and any renewals thereunder, with respect to the Trademarks.  Any expense with
regard to the foregoing shall be borne and paid by  Pledgor.
 
6.           At any time after the occurrence and during the continuance of an
Event of Default, Agent shall have the right, but shall not be obligated, to
bring suit in its own name to enforce the Trademarks and, if Agent shall
commence any such suit, Pledgor shall, at the request of Agent, do any and all
lawful acts and execute any and all proper documents required by Agent in aid of
such enforcement.  Pledgor shall, upon demand, promptly reimburse Agent for all
costs and expenses incurred by Agent in the exercise of its rights under this
paragraph 6 (including, without limitation, reasonable fees and expenses of
attorneys and paralegals for Agent).
 
7.            (a)           Pledgor hereby irrevocably designates, constitutes
and appoints Agent (and all officers and agents of Agent designated by Agent in
its sole and absolute discretion) as Pledgor's true and lawful attorney-in-fact,
and authorizes Agent and any of Agent's designees, in Pledgor's or Agent’s name,
to take any action and execute any instrument necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, at any
time after the occurrence and during the continuance of an Event of Default, to
(i) endorse Pledgor's name on all applications, documents, papers and
instruments necessary or desirable for Agent in the use of the Trademarks, (ii)
assign, pledge, convey or otherwise transfer title in or dispose of the
Trademarks to anyone, (iii) grant or issue any exclusive or nonexclusive license
under the Trademarks to anyone, and (iv) take any other actions with respect to
the Trademarks as Agent deems in its best interest.  Pledgor hereby ratifies all
that such attorney shall lawfully do or cause
 


 


LEGAL_US_W # 62394995.2
 
 

--------------------------------------------------------------------------------

 
 
to be done by virtue hereof.  This power of attorney is coupled with an interest
and shall be irrevocable until this Agreement is terminated.  Pledgor
acknowledges and agrees that this Agreement is not intended to limit or restrict
in any way the rights and remedies of Agent under the Loan Agreement or any
other Loan Document, but rather is intended to facilitate the exercise of such
rights and remedies.
 
(b)           Agent shall have, in addition to all other rights and remedies
given it by the terms of this Agreement, all rights and remedies allowed by law
and the rights and remedies of a secured party under the Uniform Commercial Code
as enacted in any jurisdiction in which the Trademarks may be located or deemed
located.  Upon the occurrence and during the continuance of an Event of Default
and the election by Agent to exercise any of its remedies under the Uniform
Commercial Code as in effect in the State of New York with respect to the
Trademarks, Pledgor agrees to assign, convey and otherwise transfer title in and
to the Trademarks to Agent or any transferee of Agent and to execute and deliver
to Agent or any such transferee all such agreements, documents and instruments
as may be necessary, in Agent’s Permitted Discretion, to effect such assignment,
conveyance and transfer.  All of Agent’s rights and remedies with respect to the
Trademarks, whether established hereby, by the Loan Agreement or by any other
agreements or by law, shall be cumulative and may be exercised separately or
concurrently.  Notwithstanding anything set forth herein to the contrary, it is
hereby expressly agreed that Agent may exercise any of the rights and remedies
provided in this Agreement, the Loan Agreement or any of the other Loan
Documents.  Pledgor agrees that any notification of intended disposition of any
of the Trademarks required by law shall be deemed reasonably and properly given
if given at least 10 days before such disposition; provided, however, that Agent
may give any shorter notice that is commercially reasonable under the
circumstances.  Pledgor hereby acknowledges and agrees that such notice, when
filed, shall constitute a reasonable “authenticated notification of disposition”
within the meaning of Section 9-611 of the Uniform Commercial Code as in effect
from time to time in any jurisdiction.


8.           Upon the satisfaction in full of the Secured Obligations and the
termination of the Loan Agreement, including the Commitments of the Lenders
thereunder, Agent shall execute and deliver to Pledgor all instruments as may be
necessary or proper to remove and terminate the security interest, and to
reassign to Pledgor any and all right, title and interest in the Trademarks and
the goodwill of the business symbolized by the Trademarks, subject to any
disposition thereof which may have been made by Agent pursuant hereto.
 
9.           The provisions of this Agreement are severable, and if any clause
or provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provision of this Agreement in any jurisdiction.
 
10.           This Agreement is subject to modification only by a writing signed
by the parties.
 


 


LEGAL_US_W # 62394995.2
 
 

--------------------------------------------------------------------------------

 
 
        11.           The benefits and burdens of this Agreement shall inure to
the benefit of, and be binding upon, the respective successors and permitted
assigns of the parties.
 
12.           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Agreement by signing any such counterpart.
Delivery of an executed counterpart of this Agreement by telefacsimile shall be
equally as effective as delivery of an original, executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile shall also deliver an original executed counterpart of this
Agreement, but the failure to deliver an original, executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.
 
13.           This Agreement shall be construed according to the internal laws
of the New York, without regard to the conflict of laws principles thereof.
 
14.           The powers conferred on Agent hereunder are solely to protect its
interest in the Trademarks and shall not impose any duty upon Agent to exercise
any such powers.  Except for the accounting for moneys actually received by
Agent pursuant hereto, Agent shall have no duty with respect to the Trademarks
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any of the Trademarks. Each reference
herein to any right granted to, benefit conferred upon or power exercisable,
exercised, or action taken by Agent shall be deemed to be a reference to, or be
deemed to have been so taken, as the case may be, by Agent in its capacity as
Agent pursuant to the Loan Agreement for the benefit of the Lender Group, all as
more fully set forth in the Loan Agreement.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 


LEGAL_US_W # 62394995.2
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Agent and Pledgor have caused this Trademark Security
Agreement to be duly executed as of the day and year first above written.
 
 
AGENT
 
WELLS FARGO FOOTHILL, INC.
   
 PLEDGOR
 
THE OLD EVANGELINE DOWNS, L.L.C.
 
/s/Patrick McCormack
   
/s/Natalie Schramm 
 
Name: Patrick McCormack
   
Name:  Natalie Schramm
 
Title:  Vice President
   
Title:  CFO
 


 



TRADEMARK SECURITY AGREEMENT
LEGAL_US_W # 62394995.2
 
 

--------------------------------------------------------------------------------

 




SCHEDULE  1
 
Trademark                                Serial
No.                                Registration
No.                                Filing/Registration Date
 
Races and Aces
Evangeline Downs
Casino & Off Track
Betting                                    76-518029                                                                                                   
05/30/03
 


 
LEGAL_US_W # 62394995.2
 
 

--------------------------------------------------------------------------------

 

